Citation Nr: 0720096	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
January 1960 to August 1960 in the South Carolina Army 
National Guard (ANG).  The appellant also had subsequent 
service in the ANG.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO, among other things, denied service connection for 
asbestosis.  The appellant filed a notice of disagreement 
(NOD) in January 2005, and the RO issued a statement of the 
case (SOC) in February 2005.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2005.

In his Form 9, the appellant requested a hearing before RO 
personnel; he subsequently withdrew this request on the 
scheduled June 2005 hearing date.
 
For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The physician who prepared a January 2005 VA outpatient 
treatment (VAOPT) record diagnosed the appellant with 
interstitial lung disease and wrote, "Given history of 
asbestos exposure and his mediastinal adenopathy, this may 
very well represent asbestosis."  A June 2005 VAOPT note 
similarly indicated that current examination findings and the 
appellant's clinical history "are suggestive of 
asbestosis."  A November 2004 VAOPT note indicated post-
service smoking of 2 packs per day for 40 years and 1 pack 
per day for the previous 4-5 years as well as post-service 
asbestos exposure from tearing down walls and insulation off 
of pipes.

Thus, the evidence reflects that the appellant has a current 
lung disability or disabilities, likely including asbestosis.  
VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2006), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As to whether the appellant's probable asbestosis or related 
lung disability may be associated with an event, injury, or 
disease in service, the Board notes that the appellant served 
only in the ANG.  In its response to the RO's request for the 
appellant's service medical records, which listed only the 
period from January 1960 to August 1960 as the dates of the 
appellant's service, the National Personnel Records Center 
(NPRC) wrote that these ANG service dates were correct, that 
these service dates represented active duty for training 
(ACUTRA) and not active duty, and that the appellant had no 
active service other than for training purposes.  The 
appellant asserted in an April 2005 statement in support of 
claim VA Form 21-4138) that he was exposed to asbestos while 
in tank retrieval school at Forts Knox, Kentucky, and he 
stated in a March 2007 VA Form 21-4138 that he was exposed to 
asbestos in a newly constructed building while at Fort Knox, 
Kentucky in July 1961 for mechanics training.  The 
appellant's record of assignment contains information 
regarding assignments from February 1960 to December 1964, 
but does not indicate which, if any, of these periods after 
August 1960 included ACDUTRA.  The Board notes that these 
assignments include training and duties as a track vehicle 
mechanic from July 1961 through October 1961; such positions 
likely involved possible asbestos exposure.  In addition, the 
appellant's enlistment qualification record reflects that his 
main pre-service occupation was as construction foreman who 
oversaw and inspected construction of buildings.

The legal authority applicable to individuals such as the 
appellant with only ANG ACDUTRA service permits service 
connection only for a disability resulting from a disease or 
injury incurred in or aggravated coincident with ACDUTRA.  
See 38 U.S.C.A. § 101(22), (23), (24) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.6 (2006).  Thus, a remand of this matter 
for RO development and determination as to whether the 
appellant was serving on ACDUTRA during the time periods 
during which he was likely exposed to asbestos.  If so, then 
the appellant has a current disability that may be associated 
with service, and is entitled to a VA examination as to the 
etiology of his current lung disability as was requested by 
his representative in the May 2006 statement in lieu of a VA 
Form 646 (p. 2).

Hence, the RO should undertake appropriate action to 
determine whether the appellant served on ACDUTRA between 
August 1960 and December 1964 and, if so, the dates of such 
ACDUTRA.  If, after doing so, the RO determines that any 
period of ACDUTRA involved assignment in an occupation 
involving likely asbestos exposure, such as track vehicle 
mechanic, or otherwise indicates possible asbestos exposure, 
the RO should arrange for the appellant for the appellant to 
undergo a VA respiratory examination, by a physician, at an 
appropriate VA medical facility.  The appellant is advised 
that a failure to report to any scheduled examination, 
without good cause, may result in a denial of the claim (as 
the claim will be decided based on the evidence of record).  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the appellant by the 
pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should invite the appellant to 
submit all pertinent evidence in his possession, and ensure 
that its notice to him meets the requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, assignment of disability ratings and effective 
dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain information as to 
whether the appellant served on ACDUTRA 
between August 1960 and December 1964 
and, if so, the dates of such ACDUTRA.  
The RO's efforts should include contact 
with all appropriate sources, to include 
NPRC and the South Carolina ANG.

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
appellant's ANG service until either the 
records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the 
appellant and his representative a letter 
requesting that the appellant provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claim 
for service connection for asbestosis.

The RO should invite the appellant to 
submit all pertinent evidence in his 
possession that is not already of record.  
In addition, the RO should ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above)-
specifically, assignment of disability 
ratings and effective dates-as 
appropriate.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, and if the evidence of 
record reflects that the appellant's 
current lung disability may be associated 
with asbestos exposure during any period 
of ACDUTRA, the RO should arrange for the 
appellant to undergo VA examination, by a 
pulmonologist, at an appropriate VA 
medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the appellant, and the 
examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
psychological testing if deemed 
appropriate, should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of the report), and all 
clinical findings should be reported in 
detail.

The examiner should first identify any 
lung disability or disabilities from 
which the appellant currently suffers.  
Then, with respect to each diagnosed lung 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is medically related to 
asbestos exposure to any period of 
ACDUTRA.  In rendering such opinion, the 
examiner should consider and discuss any 
such in-service asbestos exposure, as 
well as any pre- and post-service 
occupational exposure and the veteran's 
smoking history.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the appellant fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for asbestosis in 
light of all pertinent evidence and legal 
authority.

8.  If the claim remains denied, the RO 
must furnish to the appellant and his 
representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of additional 
evidence and legal authority considered, 
along with clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).

